This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 JAMES B. NUTTER & COMPANY,

 3          Plaintiff-Appellant,

 4 v.                                                                                   NO. 32,706

 5   RANDY F. McCOY; MARGO P. McCOY;
 6   WELLS FARGO FINANCIAL BANK;
 7   STATE OF NEW MEXICO DEPARTMENT
 8   OF WORKFORCE SOLUTIONS;
 9   UNITED STATES OF AMERICA (IRS);
10   THE PICK FAMILY TRUST;
11   SUNQUEST MARKETING, INC.
12   d/b/a PREMIUM SHOPPING GUIDE;
13   PARTS PLUS OF NEW MEXICO, INC.;
14   JAMIE SCHUBERT; LYDIA ROMERO;
15   CAPITAL ONE BANK (USA), N.A.; and
16   ADVANCEME, INC.,

17          Defendants-Appellees.


18 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
19 Clay Campbell, District Judge

20   Susan C. Little & Associates, Ltd.
21   Amber G. Cash
22   Sandra A. Davison
23   Albuquerque, NM
 1 for Appellant



 2 New Mexico Department of Workforce Solutions
 3 Elizabeth A. Garcia
 4 Albuquerque, NM

 5   The United States of America (IRS)
 6   Kenneth J. Gonzales
 7   Manuel Lucero
 8   Albuquerque, NM

 9 Onman & Yntema P.A.
10 Hessel E. Yntema III
11 Albuquerque, NM

12 for Appellees


13                            MEMORANDUM OPINION

14 WECHSLER, Judge.

15   {1}   Summary dismissal was proposed for the reasons stated in the notice of

16 proposed summary disposition. No memorandum opposing summary dismissal has

17 been filed and the time for doing so has expired.

18   {2}   Accordingly, we dismiss for the reasons stated in our calendar notice.

19   {3}   IT IS SO ORDERED.


20                                         __________________________________
21                                         JAMES J. WECHSLER, Judge

                                             2
1 WE CONCUR:


2 _________________________________
3 JONATHAN B. SUTIN, Judge


4 _________________________________
5 TIMOTHY L. GARCIA, Judge




                                  3